Citation Nr: 1820071	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-35 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from July to September of 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2015, the Veteran testified at a Board hearing conducted via videoconference before the undersigned Veterans Law Judge.

The Board acknowledges that the issues of entitlement to service connection for hepatitis C, hypertension, and diabetes mellitus have also been perfected for appellate review.  However, as the Veteran is awaiting his requested Board hearing regarding these claims, the claims are not yet ripe for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for his currently-diagnosed psychiatric disorders on the premise that he first developed a psychiatric disorder during his brief period of service, when he reports he was unceremoniously dismissed from service rather than receiving the mental health treatment he required.  However, while the Veteran's service treatment records include a single notation of "inadequate personality," the Veteran's personnel records, which would presumably contain more information regarding the circumstances of the Veteran's discharge from service, are not of record.  Accordingly, efforts to obtain these records must be made, after which a VA examination and medical opinion should be obtained to determine whether the Veteran's current psychiatric disorders are related to his in-service assessment of an inadequate personality.  

Further, the Veteran's recent, outstanding VA treatment records (his reported sole provider of psychiatric treatment) should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Obtain the Veteran's complete service personnel file.

3.  Then schedule the Veteran to undergo a VA examination to determine the etiology of his current psychiatric disorders.  The claims file must be made accessible to the examiner for review.

After reviewing the claims file, eliciting a history of the Veteran's psychiatric symptoms, and conducting a relevant clinical examination, the examiner is asked to address the following;

(a) Whether it is at least as likely as not (50 percent or greater probability) that any currently-diagnosed psychiatric disorder (including depressive and anxiety disorder and a schizoaffective disorder, depressive type, or any other psychiatric disorders diagnosed during this examination):

   (1) had its onset in service;
   (2) was superimposed upon his diagnosed personality	disorder during service; or
(3) is otherwise related to the circumstances of the Veteran's service.

When rendering this opinion, the examiner is asked to consider and comment on the clinical significance of the September 1977 notation of an "inadequate personality."

(b) Whether it is at least as likely as not (50 percent or greater probability) that schizoaffective disorder had its onset within one year of separation from service, or by September 1978.

A complete rationale must be provided for the requested opinion.  If unable to render an opinion with resorting to speculation, please explain the basis for this conclusion.

4.  Then readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


